Exhibit 10.3

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 12, 2007, by and among NewStar Financial, Inc., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each
such purchaser, together with its affiliates, a “Holder” and collectively, the
“Holders”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Holder (the “Purchase
Agreement”).

The Company and each Holder hereby agrees as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 7(d).

“Commission” means the Securities and Exchange Commission.

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed under Section 2(a), the 45th calendar day following the Filing Date;
provided, however, that, if the Commission reviews and has written comments to
the filed Registration Statement, then the Effectiveness Date shall be the 75th
calendar day following the Filing Date; provided further, however, that in the
event the Company is notified by the Commission that the Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Date shall be the fifth Trading Day following the date on which
the Company is so notified if such date precedes the dates required above;
provided further, however, that if the Effectiveness Date falls on a Saturday,
Sunday or other day on which the Commission is not open for business, then the
Effectiveness Date shall be extended to the next day on which the Commission is
open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Event” shall have the meaning set forth in Section 2(b).

“Event Date” shall have the meaning set forth in Section 2(b).

“Filing Date” means, with respect to the Registration Statement required to be
filed under Section 2(a), the earlier of (i) the date on which the Company is
eligible to use Form S-3 for the registration of the Registrable Shares as
contemplated hereby and (ii) May 1, 2008; provided further, however, that if the
Filing Date falls on a Saturday, Sunday or other day on which the Commission is
not open for business, then the Filing Date shall be extended to the next day on
which the Commission is open for business.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Losses” shall have the meaning set forth in Section 6(a).

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Public Offering’ means the sale of Registrable Securities to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-4 or S-8 or any similar or successor form) filed under the
Securities Act.

“Registering Holders” shall have the meaning set forth in Section 3(a).

“Registrable Securities” means all of (i) the Shares, (ii) any shares of Common
Stock (and any shares of Common Stock issued in respect of any Common Stock
Equivalents) owned by any Holder prior to the date hereof except shares of
Common Stock issued in a Public Offering and (iii) any shares of Common Stock
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to any of the foregoing. Upon the
sale, pursuant to a Registration Statement declared effective by the Commission
or an exemption from registration under the Securities Act (such that all
transfer restrictions and restrictive legends with respect thereto are removed
upon the consummation of such sale), of any of the securities described in
clauses (i) and (ii) of the preceding sentence, such securities shall no longer
be Registrable Securities.

“Registration Statement” means any registration statement required to be filed
by the Company under Section 2 or Section 3 and any additional registration
statement contemplated by Section 4(c), including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Requesting Holders” shall have the meaning set forth in Section 3(a)(ii).

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

2



--------------------------------------------------------------------------------

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 4(a).

“Stockholders’ Agreement” means the Stockholders’ Agreement dated as of June 18,
2004 as amended by (i) the First Amendment thereto dated as of August 22, 2005
(ii) the Second Amendment thereto dated as of June 5, 2006 (iii) the Third
Amendment thereto dated as of December 12, 2006 and (iv) the Fourth Amendment
thereto dated as of March 26, 2007.

“Subsidiary” means, with respect to the Company, any entity in which the Company
owns at least fifty-one percent (51%) of the voting control or economic
interests and which is an operating subsidiary of the Company.

“Trading Day” means, with respect to the Registrable Securities, a day
(i) during which trading in the Common Stock generally occurs on The Nasdaq
market, or if the Common Stock is not then listed on The Nasdaq market, the
principal other United States national or regional securities exchange on which
the Common Stock is traded or, if the Common Stock is not listed on a United
States national or regional securities exchange, on the principal other market
on which the Common Stock is then traded and (ii) on which a closing sale price
for the Common Stock may be obtained.

“Underwritten Offering” shall have the meaning set forth in Section 3(a).

“Underwritten Offering Maximum Offering Size” shall have the meaning set forth
in Section 3(d).

2. Shelf Registration.

(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-3 or another
appropriate form in accordance herewith and shall contain (unless otherwise
directed by Holders of at least 85% of the then outstanding Registrable
Securities) substantially the “Plan of Distribution” attached hereto as Annex A.
Subject to the terms of this Agreement, the Company shall use its best efforts
to cause a Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event on or
prior to the Effectiveness Date, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act until all
Registrable Securities have been sold, or may be sold without volume
restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Transfer Agent and the affected Holders (the “Effectiveness
Period”). The Company shall telephonically request effectiveness of the
Registration Statement as of 4:00 p.m. New York City time on a Trading Day. The
Company shall immediately notify

 

3



--------------------------------------------------------------------------------

the Holders via facsimile or by e-mail delivery of a “.pdf” format data file of
the effectiveness of the Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of the Registration Statement. The
Company shall, by 5:00 p.m. New York City time on the Trading Day after the
Effective Date, file a final Prospectus with the Commission as required by
Rule 424. Failure to so notify the Holder within 1 Trading Day of such
notification of effectiveness or failure to file a final Prospectus as foresaid
shall be deemed an Event under Section 2(b).

(b) If: (i) the Registration Statement is not filed on or prior to the Filing
Date or has not been declared effective by the Commission by the Effectiveness
Date, or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that a Registration Statement
will not be “reviewed” or not be subject to further review, or (iii) prior to
the Effectiveness Date of a Registration Statement, the Company fails to file a
pre-effective amendment and otherwise respond in writing to comments made by the
Commission in respect of such Registration Statement within 10 Trading Days
after the receipt of comments by or notice from the Commission that such
amendment is required in order for such Registration Statement to be declared
effective, or (iv) after the Effectiveness Date of a Registration Statement,
such Registration Statement ceases for any reason to remain continuously
effective (except with respect to lapses related to the filing of required
post-effective amendments) as to all Registrable Securities included in such
Registration Statement, or the Holders are otherwise not permitted to utilize
the Prospectus therein to resell such Registrable Securities, for more than 30
consecutive calendar days or more than an aggregate of 65 calendar days during
any 12-month period (which need not be consecutive calendar days) (excluding,
for purposes of this calculation, any days during a period from any Underwritten
Offering Notice Date to the earlier of (X) the date that all Registrable
Securities to be included in that Underwritten Offering have been sold therein
and (Y) the date that is ninety (90) days after that Underwritten Offering
Notice Date) (any such failure or breach being referred to as an “Event”, and
for purposes of clause (i) the date on which such Event occurs, or for purposes
of clause (ii) the date on which such five Trading Day period is exceeded, or
for purposes of clause (iii) the date which such 15 Trading Day period is
exceeded, or for purposes of clause (iv) the date on which such 30 or 65
calendar day period, as applicable, is exceeded being referred to as an “Event
Date”), then, in addition to any other rights the Holders may have hereunder or
under applicable law, on each such Event Date and on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to each Holder
an amount in cash, as partial liquidated damages and not as a penalty, equal to
one percent (1%) of the aggregate purchase price paid by such Holder pursuant to
the Purchase Agreement for any Registrable Securities then held by such Holder.
The parties agree that the maximum aggregate liquidated damages payable to a
Holder under this Agreement shall be seven percent (7%) of the aggregate
Subscription Amount paid by such Holder pursuant to the Purchase Agreement. If
the Company fails to pay any partial liquidated damages pursuant to this Section
in full within ten days after the date payable, the Company will pay interest
thereon at a rate of ten percent (10%) per annum (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holder, accruing daily
from the date such partial liquidated damages are due until such amounts, plus
all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event.

 

4



--------------------------------------------------------------------------------

(c) In the event that the Company is unable for any reason to include in the
Registration Statement required to be filed under Section 2(a) all of the
Registrable Securities, then the Company shall use its best efforts to file and
cause to be declared effective additional Registration Statements, in order to
uphold its obligations under Section 2(a), as promptly as practicable. If not
all Registrable Securities may be included in any one Registration Statement,
then the Registrable Securities to be included shall be allocated among Holders
of such Registrable Securities on a pro rata basis based on the total number of
Registrable Securities held by all Holders that have not been included in a
Registration Statement.

3. Underwritten Offerings.

(a) At any time after the date hereof, if the Company shall receive a written
request from Holders holding more than 14% of the then outstanding Registrable
Securities (such requesting persons, the “Requesting Holders”) that the Company
effect an underwritten offering under the Registration Statement of all or any
portion of such Requesting Holders’ Registrable Securities, then the Company
shall promptly give notice (an “Underwritten Offering Notice”) of such requested
registration (each such request shall be referred to herein as an “Underwritten
Offering”) at least fifteen (15) Business Days prior to the anticipated filing
date of the registration statement relating to such Underwritten Offering to the
other Holders and thereupon shall use its best efforts to effect, as
expeditiously as possible, the Underwritten Offering of:

(i) all Registrable Securities for which the Requesting Holders have requested
registration under this Section 3(a), and

(ii) subject to the restrictions set forth in Section 3(d), all other
Registrable Securities that any other Holders (all such Holders, together with
the Requesting Stockholders, the “Registering Holders”) have requested the
Company to register by request received by the Company within fifteen
(15) Business Days after such Holders receive the Company’s notice of the
Underwritten Offering, all to the extent necessary to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities in the Underwritten Offering; provided that no Holder may participate
in any registration statement pursuant to this Section 3(a) unless such Holder
agrees to sell their Registrable Securities to the underwriters selected as
provided in Section 4(n) on the same terms and conditions as apply to the
Requesting Holders; provided, however, that no such Registering Holders shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) such Holder’s
ownership of his, her or its Registrable Securities to be transferred free and
clear of all liens, claims, and encumbrances, (ii) such Holder’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested; provided,
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Holders selling Registrable Securities, and the liability of each
such Holder will be in proportion thereto; and provided, further, that such
liability

 

5



--------------------------------------------------------------------------------

will be limited to, the net amount received by such Holder from the sale of his
or its Registrable Securities pursuant to such registration; provided that,
subject to Section 3(c) hereof, the Company shall not be obligated to effect
more than three Underwritten Offerings (other than short-form registrations on
Form S-3 and other than such additional registrations, if applicable, to provide
each Holder with the opportunity to participate in at least one Underwritten
Offering and provided that no Underwritten Offering shall be made within 180
days of a prior Underwritten Offering), or any Underwritten Offering unless the
aggregate gross proceeds expected to be received from the sale of the
Registrable Securities requested to be included by all Registering Holders in
such Underwritten Offering are at least $25 million in any Underwritten
Offering.

(b) Promptly after the expiration of the fifteen (15) Business Day period
referred to in Section 3(a)(ii) hereof, the Company will notify all Registering
Holders of the identities of the other Registering Holders and the number of
shares of Registrable Securities requested to be included therein. At any time
prior to the effective date of the registration statement relating to such
registration, a majority of the Requesting Holders may revoke such request
without liability to any of the other Registering Holders, by providing a notice
to the Company revoking such request.

(c) An Underwritten Offering shall not be deemed to have occurred if the
Underwritten Offering Maximum Offering Size (as defined below) is reduced in
accordance with Section 3(d) such that less than fifty percent (50%) of the
Registrable Securities of the Requesting Holders sought to be included in such
registration are included.

(d) If the managing underwriter of an Underwritten Offering advises the Company
and the Requesting Stockholders that, in its view, the number of Registrable
Securities that the Registering Holders propose to include in such registration
exceeds the largest number of shares that can be sold without having an adverse
effect on such offering, including the price at which such shares can be sold
(the “Underwritten Offering Maximum Offering Size”), the Company shall include
in such registration, up to the Underwritten Offering Maximum Offering Size all
Registrable Securities requested to be included in such registration by the
Registering Holders allocated pro rata among such other Registering Holders on
the basis of the relative number of Registrable Securities so requested to be
included in such registration by each.

4. Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five Trading Days prior to the filing of any Registration
Statement and not less than two Trading Days prior to the filing of any related
Prospectus or any amendment or supplement thereto, the Company shall,
(i) furnish to each Holder copies of all such documents proposed to be filed,
which documents (other than those incorporated or deemed to be incorporated by
reference, including without limitation quarterly, annual or current reports of
the Company filed as post-effective amendments to the Registration Statement if
the Company is not eligible to incorporate those documents by reference into the
Registration Statement) will be subject to the review of such Holders, and
(ii) cause its officers and directors,

 

6



--------------------------------------------------------------------------------

counsel and independent certified public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective counsel
to each Holder, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of 85%
of the Registrable Securities (which Holders must include OZ Management, L.L.C.
while such entity holds Registrable Securities) shall reasonably object in good
faith, provided that the Company is notified of such objection in writing no
later than five Trading Days after the Holders have been so furnished copies of
a Registration Statement or two Trading Days after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Annex B or other form reasonably acceptable
to the Company (a “Selling Stockholder Questionnaire”) not less than two Trading
Days prior to the Filing Date or by the end of the third Trading Day following
the date on which such Holder receives draft materials in accordance with this
Section. During any periods that the Company is unable to meet its obligations
hereunder with respect to the registration of the Registrable Securities because
the Holders of 85% of the Registrable Securities exercise their rights under
this Section to object to the filing of a Registration Statement, any liquidated
damages that are accruing, at such time shall be tolled and any Event that may
otherwise occur because of the exercise of such rights or such delay shall be
suspended, until the Holders of 85% of the Registrable Securities no longer
object to the filing of such Registration Statement (provided that such tolling
shall only occur if the Company uses commercially reasonable efforts to resolve
such objection). If any Holder fails to furnish its Selling Stockholder
Questionnaire related to a particular Registration Statement not less than two
Trading Days prior to the Filing Date or by the end of the third Trading Day
following the date on which such Holder receives draft materials in accordance
with this Section, any liquidated damages that are accruing, as well as any
other rights of such Holder under this Agreement with regard to such
Registration Statement, including without limitation, the right to include such
Holder’s Registrable Securities in such Registration Statement, shall be tolled
as to such Holder until such information is received by the Company; provided,
however, that the Company shall use commercially reasonable efforts to include
such Registrable Securities in such Registration Statement or the next most
available Registration Statement as soon as possible after such information is
furnished to the Company.

(b)(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to a Registration Statement or any
amendment thereto and provide as promptly as reasonably possible to the Holders
true and complete copies of all correspondence from and to the Commission
relating to a Registration Statement (provided that the Company may excise any
information contained therein which would constitute material non-public
information as to any Holder which has not executed a confidentiality agreement
with the Company); and (iv) comply

 

7



--------------------------------------------------------------------------------

in all material respects with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
(subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.

(c) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file as soon as reasonably
practicable an additional Registration Statement covering the resale by the
Holders of any Registrable Securities not then registered.

(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing, in the case of (iii) and (iv) below,
not more than one Trading Day after such issuance or receipt and, in the case of
(v) below, not less than three Trading Days prior to the financial statements in
any Registration Statement becoming ineligible for inclusion therein) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (in which case the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (C) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the good faith determination of the Company makes it
not in the best interest of the Company to allow

 

8



--------------------------------------------------------------------------------

continued availability of a Registration Statement or Prospectus, provided that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, the Holders make no acknowledgement that
any such information is material, non-public information.

(e) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(f) If requested by a Holder, furnish to such Holder, without charge (i) at
least one conformed copy of each such Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission, and (ii) during
the Effectiveness Period, as many copies of the Prospectus included in the
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request; provided, however, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

(g) Subject to the terms of this Agreement, the Company hereby consents to the
use of each Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).

(h) If NASDR Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale by a Holder, the Company shall, upon receipt from such Holder,
or its broker-dealer, of all information not in the Company’s possession that is
necessary to make such filing (i) make an issuer filing with the NASDR, Inc.
Corporate Financing Department pursuant to NASDR Rule 2710(b)(10), (ii) respond
within five Trading Days to any comments received from NASDR in connection
therewith, and (iii) pay the filing fee required in connection therewith.

(i) Prior to any resale of Registrable Securities by a Holder, use its best
efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified, subject the Company to any material tax in any such
jurisdiction where it is not then so subject or file a general consent to
service of process in any such jurisdiction.

 

9



--------------------------------------------------------------------------------

(j) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request. In connection therewith, if required by the Transfer Agent, the Company
shall promptly after the effectiveness of a Registration Statement cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with the Transfer Agent, together with any other
authorizations, certificates and directions required by the Transfer Agent,
which authorize and direct the transfer agent to issue such Registrable
Securities without legend upon sale by the holder of such shares of Registrable
Securities under the Registration Statement.

(k) Upon the occurrence of any event contemplated by this Section 4, as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. If the
Company notifies and instructs the Holders in accordance with clauses
(iii) through (vi) of Section 4(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable, except that in the case of suspension of the availability of the
Registration Statement and Prospectus pursuant to clause (vi) of Section 4(d),
the Company shall not be required to take such action until such time as it
shall determine that the continued availability of the Registration Statement
and Prospectus is no longer in the best interests of the Company. The Company
shall be entitled to exercise its right under this Section 4(k) to suspend the
availability of a Registration Statement and Prospectus, subject to the payment
of partial liquidated damages pursuant to Section 2(b), for a period not to
exceed 90 calendar days (which need not be consecutive days) in any 12 month
period.

(l) Comply in all material respects with all applicable rules and regulations of
the Commission.

(m) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof and as to any NASD affiliations
and, if required by the Commission, of any natural persons that have voting and
dispositive control over the Registrable Securities. During any periods that the
Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within three Trading Days of the Company’s request, any
liquidated damages that are accruing at such time as to such Holder only, as
well as any other rights of such Holder

 

10



--------------------------------------------------------------------------------

under this Agreement, including without limitation, the right to include such
Holder’s Registrable Securities in a Registration Statement shall be tolled and
any Event that may otherwise occur solely because of such delay shall be
suspended as to such Holder only, until such information is delivered to the
Company; provided, however, that the Company shall use commercially reasonable
efforts to include such Registrable Securities in such Registration Statement or
the next most available Registration Statement as soon as possible after such
information is furnished to the Company with any additional expenses incurred by
the Company associated with the preparation and filing of such registration
statement or statements with the Commission to be borne by such Holder or
Holders.

(n) In connection with any Underwritten Offering, the following shall apply:

(i) the Company shall make reasonably available for inspection by the
Registering Holders, any underwriter participating in any disposition pursuant
to the Registration Statement and any attorney, accountant or other agent
retained by the Registering Holders or any such underwriter, all relevant
financial and other records, pertinent corporate documents and properties of the
Company;

(ii) the Company shall cause its officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
Registering Holders or any such underwriter, attorney, accountant or agent in
connection with the Registration Statement, in each case, as shall be reasonably
necessary to enable such persons to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act;

(iii) the Company shall cause its counsel to deliver an opinion and updates
thereof relating to the Registrable Securities in customary form that covers
such matters customarily covered in opinions of this type addressed to such
Registering Holders and the managing underwriters, if any, thereof, and dated,
in the case of the initial opinion, the effective date of such Registration
Statement;

(iv) the Company shall cause its officers to execute and deliver all customary
documents and certificates and updates thereof requested by any underwriters of
the Registrable Securities;

(v) the Company shall cause its independent public accountants to provide to the
selling Registering Holders of the applicable Registrable Securities and any
underwriter therefor a comfort letter in customary form and covering matters of
the type customarily covered in comfort letters in connection with primary
underwritten offerings, subject to receipt of appropriate documentation as
contemplated, and only if permitted, by Statement of Auditing Standards No. 72;

(vi) the Company shall enter into customary agreements (including an
underwriting agreement in customary form) and take such all other actions as are
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the NASD; it being understood and agreed that
Registering Holders holding a majority of Registrable Securities to be included
in that Underwritten Offering shall have the right, in its sole discretion, to
select an underwriter or underwriters in connection with that Underwritten
Offering;

 

11



--------------------------------------------------------------------------------

(vii) the Company shall have appropriate officers of the Company (A) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (B) take other actions to obtain ratings for any Registrable
Securities and (C) otherwise cooperate as requested by the underwriters in the
offering, marketing or selling of the Registrable Securities; and

(viii) neither the Company nor any Registering Holder participating in that
Underwritten Offering shall effect any public sale or distribution, including
any sale pursuant to Rule 144, of any Common Stock Equivalents (except as part
of such Underwritten Offering) during the period beginning 14 days prior to the
effective date of the applicable registration statement until the earlier of
(i) such time as the Company and the lead managing underwriter shall agree and
(ii) 90 days for all other offerings.

5. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, all (i) registration and filing fees, and all other
fees and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(vi) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company (including the expenses relating to any comfort letters or costs
associated with the delivery by independent certified public accountants of any
comfort letters to be provided pursuant to Section 4(n)(v) hereof),
(vii) reasonable fees and expenses of any special experts retained by the
Company in connection with such registration, (viii) reasonable fees and
out-of-pocket expenses of one counsel to the Holders participating in the
offering selected by the Holders holding the majority of the Registrable
Securities to be sold for the account of all Stockholders in the offering,
(ix) fees and expenses in connection with any review by the NASD of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter” or other independent
appraiser participating in any offering pursuant to section 3 of Schedule E to
the Bylaws of the NASD, including the fees and expenses of any counsel thereto,
(x) fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding any underwriting fees, discounts and
commissions attributable to the sale of Registrable Securities, (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expense of any other agent or trustee appointed in
connection with such offering, (xiii) expenses

 

12



--------------------------------------------------------------------------------

relating to any analyst or investor presentations or any “road shows” undertaken
in connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all other costs and expenses incurred by the Company or
its officers in connection with their compliance with Sections 2 and 3 hereof.

6. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
directors, officers, shareholders, members, partners, agents, brokers (including
brokers who offer and sell Registrable Securities as principal as a result of a
pledge or any failure to perform under a margin call of Common Stock),
investment advisors and employees (and any other Persons with a functionally
equivalent role of a Person holding such titles, notwithstanding a lack of such
title or any other title) of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the directors, officers, directors, shareholders, members,
partners, agents and employees (and any other Persons with a functionally
equivalent role of a Person holding such titles, notwithstanding a lack of such
title or any other title) of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
or alleged untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by or on behalf of
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved by such Holder
for use in a Registration Statement, such Prospectus or such form of Prospectus
or in any amendment or supplement thereto (it being understood that each Holder
has approved Annex A hereto for this purpose) or (ii) in the case of an
occurrence of an event of the type specified in Section 4(d)(ii)-(vi), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 7(d).
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware arising from or in
connection with the transactions contemplated by this Agreement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 6(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and

 

13



--------------------------------------------------------------------------------

Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based solely upon: (x) such Holder’s failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company specifically for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent that such information relates to such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved by such Holder expressly for use in a Registration Statement
(it being understood that each Holder has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 4(d)(iii)-(vi), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 7(d). In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with the defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not

 

14



--------------------------------------------------------------------------------

be unreasonably withheld or delayed. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof (such
notice to include reasonable documentation of all expenses) to the Indemnifying
Party, provided that the Indemnified Party shall reimburse the Indemnifying
Party any such fees and expenses applicable to such actions for which such
Indemnified Party is judicially determined to be not entitled to indemnification
hereunder within five calendar days of such determination.

(d) Contribution. If the indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise) or
insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

15



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will, to the
extent permitted by applicable law, be entitled to specific performance of its
rights under this Agreement. The Company and each Holder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall not assert or shall waive the defense that a
remedy at law would be adequate.

(b) No Piggyback Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement(s) other than the
Registrable Securities and shares granted certain registration rights pursuant
to the Stockholders’ Agreement. Except as may be required pursuant to the
Stockholders’ Agreement, the Company shall not file any other registration
statements (other than on Form S-4 or Form S-8 or filed pursuant to Article V of
the Stockholders’ Agreement) until the initial Registration Statement required
hereunder is declared effective by the Commission, provided that this
Section 7(b) shall not prohibit the Company from filing amendments to
registration statements filed prior to the date of this Agreement.

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement and shall sell the Registrable Securities only in accordance with a
method of distribution described in such Registration Statement.

(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 4(d), such Holder will forthwith
discontinue disposition of such Registrable Securities under a Registration
Statement until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus (as it may have been supplemented or amended)
may be resumed. The Company will use its best efforts to ensure that the use of
the Prospectus may be resumed as promptly as it practicable. The Company agrees
and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(b).

(e) Piggyback Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send

 

16



--------------------------------------------------------------------------------

to each Holder a written notice of such determination and, if within 15 calendar
days after the date of such notice, any such Holder shall so request in writing,
the Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that, the Company shall not be required to register any Registrable Securities
pursuant to this Section 7(e) that are eligible for resale pursuant to Rule
144(k) promulgated under the Securities Act or that are the subject of a then
effective Registration Statement.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least 85% of the then outstanding Registrable Securities. If a Registration
Statement does not register all of the Registrable Securities pursuant to a
waiver or amendment done in compliance with the previous sentence, then the
number of Registrable Securities to be registered for each Holder shall be
reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of all of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
(except by merger or otherwise by operation of law) or obligations hereunder
without the prior written consent of Holders holding at least 85% of the then
outstanding Registrable Securities. Each Holder may assign their respective
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except for rights granted pursuant to the Stockholders’
Agreement, neither the Company nor any of its subsidiaries has previously
entered into any agreement granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full.

(j) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same

 

17



--------------------------------------------------------------------------------

agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(n) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. The decision of
each Holder to purchase Shares pursuant to the Transaction Documents has been
made independently of any other Holder. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Holder pursuant hereto or thereto, shall be deemed to constitute the Holders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Holders
has been provided with the same Registration Rights Agreement for the purpose of
closing a transaction with multiple Holders and not because it was required to
do so by any Holder.

(Signature Pages Follow)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NEWSTAR FINANCIAL, INC.

By:

 

/s/ Timothy J. Conway

Name:

  Timothy J. Conway

Title:

  Chairman and CEO

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

19



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO REGISTRATION RIGHTS AGREEMENT]

 

Name of Holder: Corsair III Financial Services Capital Partners, L.P.

By: Corsair III Management L.P., as General Partner

   

By: Corsair Capital LLC, as General Partner

   

Signature of Authorized Signatory of Holder:

   

/s/ Amy M. Soeda

Name of Authorized Signatory:

    Amy M. Soeda

Title of Authorized Signatory:

    Chief Financial Officer

 

Name of Holder: Corsair III Financial Services Offshore 892 Partners, L.P.

By: Corsair III Management L.P., as General Partner

   

By: Corsair Capital LLC, as General Partner

   

Signature of Authorized Signatory of Holder:

   

/s/ Amy M. Soeda

Name of Authorized Signatory:

    Amy M. Soeda

Title of Authorized Signatory:

    Chief Financial Officer

[SIGNATURE PAGES CONTINUE]

 

20



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO REGISTRATION RIGHTS AGREEMENT]

 

Name of Holder: Union Square Partners, L.P.

Signature of Authorized Signatory of Holder:

   

/s/ Craig Fisher

Name of Authorized Signatory:

    Craig Fisher

Title of Authorized Signatory:

  General Counsel of Union Square Partners GP, Ltd., its ultimate general
partner

[SIGNATURE PAGES CONTINUE]

 

21



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO REGISTRATION RIGHTS AGREEMENT]

 

Name of Holder: Swiss Reinsurance Company

    

Signature of Authorized Signatory of Holder:

  

/s/ Juerg Steiger

 

/s/ Christian Hinze

Name of Authorized Signatory:

   Juerg Steiger   Christian Hinze

Title of Authorized Signatory:

   Managing Director   Director

[SIGNATURE PAGES CONTINUE]

 

22



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO REGISTRATION RIGHTS AGREEMENT]

 

Name of Holder: OZ Master Fund, Ltd.

 

By: OZ Management LP, its Investment Manager

   

By: Och-Ziff GP LLC, its General Partner

   

Signature of Authorized Signatory of Holder:

   

/s/ Joel Frank

Name of Authorized Signatory:

    Joel Frank

Title of Authorized Signatory:

    Chief Financial Officer

 

Name of Holder: GPC LV II LLC

 

By: OZ Management LP, its Investment Manager

   

By: Och-Ziff GP LLC, its General Partner

   

Signature of Authorized Signatory of Holder:

   

/s/ Joel Frank

Name of Authorized Signatory:

    Joel Frank

Title of Authorized Signatory:

    Chief Financial Officer

[SIGNATURE PAGES CONTINUE]

 

23



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO REGISTRATION RIGHTS AGREEMENT]

 

Name of Holder: Fleet Maritime, Inc.

By: OZ Management LP, its Investment Manager

By: Och-Ziff GP LLC, its General Partner

    

Signature of Authorized Signatory of Holder:

    

/s/ Joel Frank

Name of Authorized Signatory:

     Joel Frank

Title of Authorized Signatory:

     Chief Financial Officer

 

Name of Holder: OZ Global Special Investments Master Fund, L.P.

By: OZ Advisors LP, its Investment Manager

    

By: Och-Ziff GP LLC, its General Partner

    

Signature of Authorized Signatory of Holder:

    

/s/ Joel Frank

Name of Authorized Signatory:

     Joel Frank

Title of Authorized Signatory:

     Chief Financial Officer

[SIGNATURE PAGES CONTINUE]

 

24



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO REGISTRATION RIGHTS AGREEMENT]

 

Name of Holder: SAB Overseas Master Fund, L.P.

Signature of Authorized Signatory of Holder:

    

/s/ Michael J. Casey

Name of Authorized Signatory:

     Michael J. Casey

Title of Authorized Signatory:

  In his capacity as Chief Operating Officer of SAB Capital Management, L.P.,
investment manager of the Holder

 

Name of Holder: SAB Capital Partners II, L.P.

  

Signature of Authorized Signatory of Holder:

    

/s/ Michael J. Casey

Name of Authorized Signatory:

     Michael J. Casey

Title of Authorized Signatory:

  In his capacity as Chief Operating Officer of SAB Capital Management, L.P.,
investment manager of the Holder

Name of Holder: SAB Capital Partners, L.P.

  

Signature of Authorized Signatory of Holder:

    

/s/ Michael J. Casey

Name of Authorized Signatory:

     Michael J. Casey

Title of Authorized Signatory:

  In his capacity as Chief Operating Officer of SAB Capital Management, L.P.,
investment manager of the Holder

 

25



--------------------------------------------------------------------------------

ANNEX A

Plan of Distribution

Each selling stockholder (the “Selling Stockholders”) of the common stock of
NewStar Financial, Inc. (the “Company”) and any of their pledgees, assignees,
transferees and successors-in-interest may, from time to time, sell any or all
of their shares of common stock on the Trading Market or any stock exchange,
market or trading facility on which the shares are then traded or in private
transactions. These sales may be at fixed prices, at prevailing market prices at
the time of sale, at prices related to the prevailing market price, at varying
prices determined at the time of sale or negotiated prices. A Selling
Stockholder may use any one or more of the following methods when selling
shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

an Underwritten Offering;

 

  •  

a combination of any such methods of sale; or

 

  •  

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell all or a portion of such shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended (the “Securities Act”), provided that they meet the criteria and
conform to the requirements of that rule, rather than under this prospectus.

For any particular Underwritten Offering pursuant to this shelf registration
statement:

(a) an underwriter may allow, and dealers may reallow, concessions on sales to
certain other dealers;

 

A-1



--------------------------------------------------------------------------------

(b) the Company and the Selling Stockholders may agree to indemnify an
underwriter against certain liabilities, including liabilities under the
Securities Act, or to contribute to payments an underwriter may be required to
make in connection with these liabilities; and

(c) the Company, its executive officers, its directors and the Selling
Stockholders may agree, subject to certain exemptions, that for a certain period
from the date of the prospectus supplement under which the securities are
offered, the Company and they will not, without the prior written consent of an
underwriter, offer, sell, contract to sell, pledge or otherwise dispose of any
shares of our common stock or any securities convertible into or exchangeable
for our common stock. However, an underwriter, in its sole discretion, may
release any of the securities subject to these lock-up agreements at any time
without notice. The Company expects an underwriter to exclude from these lock-up
agreements, securities exercised and/or sold pursuant to 10b5-1 pre-set selling
programs that are in place at the time of an offering made pursuant to this
prospectus and any prospectus supplement hereto.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

 

A-2



--------------------------------------------------------------------------------

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. Each Selling Stockholder has advised us that they have not
entered into any written or oral agreements, understandings or arrangements with
any underwriter or broker dealer regarding the sale of the shares. There is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale shares by the Selling Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations under Rule 144 of the Securities
Act or any other rule of similar effect or (ii) all of the shares have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect. The resale shares will be sold only through registered
or licensed brokers or dealers if required under applicable state securities
laws. In addition, in certain states, the resale shares may not be sold unless
they have been registered or qualified for sale in the applicable state or an
exemption from the registration or qualification requirement is available and is
complied with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

A-3



--------------------------------------------------------------------------------

ANNEX B

NEWSTAR FINANCIAL, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of NewStar Financial, Inc., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Securityholder:

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

 

2. Address for Notices to Selling Securityholder:

Telephone:

Fax:

Contact Person:

 

B-1



--------------------------------------------------------------------------------

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes    No

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes    No

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes    No

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes    No

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

4. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:

 

  (b) Shared or sole ownership?

If shared, please indicate the name and relationship of the party with whom
ownership is shared:

 

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

B-2



--------------------------------------------------------------------------------

State any exceptions here:

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment (including any post-effective amendment) of the
Registration Statement and the related prospectus. In accordance with the
Selling Securityholder’s obligations under the Securities Purchase Agreement
dated as of November 12, 2007, among the Company and the Holders named therein,
to cooperate with the Company as reasonably requested by the Company in
connection with the Registration Statement, the Selling Securityholder agrees to
promptly notify the Company of any inaccuracies or changes in the information
provided herein, which may occur subsequent to the date hereof at any time while
the Registration Statement remains in effect.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                                                                          
    Beneficial Owner:     By:  

 

    Name:       Title:  

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND

QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Matthew Frascella, Esq.

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199-7613

(tel) 617.239.0846

(fax) 866.885.2165

 

B-3